Citation Nr: 0725100	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, claimed as depression and 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to December 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions, dated in March and 
October 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

In November 2006, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  



REMAND

In its March 2005 rating action, the RO denied the veteran's 
claim of service connection for depression.  At that time, 
the VA Rating Specialist noted that the veteran had raised 
contentions to the effect that his psychiatric disability was 
the result of a personal assault in service and that service 
connection was also warranted for PTSD.  

In June 2005, the RO informed the veteran that it was still 
working on his claim of service connection for depression.  

In October 2005, following further development of the record, 
the RO denied the claim of service connection for PTSD.  The 
veteran was notified of that decision, as well as his 
appellate rights.  

In November 2005, the veteran notified the RO that he 
disagreed with the decision regarding his claim.  Not only 
was such statement timely, but when construed in a manner 
most favorable to the veteran it refers to the RO's decisions 
denying service connection for depression and PTSD.  

The Statement of the Case issued in March 2006 only referred 
to the issue of service connection for PTSD.  However, under 
the circumstances of this case, the Board finds that the 
issue should be characterized as service connection for 
psychiatric disability claimed as being due to depression and 
PTSD.  

The service medical records show that he was followed at the 
mental health clinic for various disabilities, including 
adjustment disorder with anxiety and depression.  

In July 1983, the veteran was treated at the mental health 
clinic at Dover Air Force Base for episodic alcohol abuse and 
marijuana use.  Although an MMPI was administered, the report 
of that testing has not been associated with the claims 
folder.  

In October 1984, the veteran was hospitalized at Dover Air 
Force Base for the treatment of PTSD in addition to 
adjustment disorder with anxiety and depression.  

In August 2005, the RO requested the veteran's records 
reflecting his treatment for depression at University City 
Family Medicine from 1988 to 1991.  However, there is no 
evidence on file that such facility responded to VA's 
request.  

During the development of the appeal, the veteran reported 
that from September 1985 to 1987, he had been treated at 
Thomas Jefferson University Hospital.  In August 2005, the RO 
received records from that facility reflecting the veteran's 
treatment in December 1997.  

In August 2006, the RO informed the veteran that the records 
received from Thomas Jefferson University Hospital included 
consideration of the request for records reflecting the 
veteran's treatment from September 1985 to 1987.  

Nevertheless, during his hearing, the veteran continued to 
maintain that, as early as 1985, he had received treatment 
for depression at Thomas Jefferson University Hospital.  

To date, the veteran has not had a VA examination to 
determine the nature and likely etiology of his claimed 
psychiatric disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO must notify the veteran of 
potential sources, other than service 
records, of evidence to support his claim 
of a sexual assault in service.  Such 
evidence could include, but is not 
limited to, records or reports from the 
following:  law enforcement authorities, 
mental health counseling centers, 
hospitals, health care providers, test 
results for sexually transmitted 
diseases, statements from family members, 
roommates, former fellow service members, 
or clergy.  38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159, 
3.304(f)(3) (2006).  

2.  The RO must make another request to 
Thomas Jefferson University Hospital for 
records reflecting the veteran's 
treatment for depression from September 
1985 to 1987.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(e) (2006).  

3.  The RO must make another request to 
University City Family Medicine for 
records reflecting the veteran's 
treatment for depression from 1988 to 
1991.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  

4.  The veteran also should be scheduled 
for a VA examination to determine the 
nature and likely etiology the claimed 
psychiatric disorder.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on this review of the case, the VA 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has innocently acquired 
psychiatric disability that had its 
clinical onset during his period of 
active service.  

If PTSD is found, the examiner must 
identify the stressor(s) associated with 
that disorder.  If that stressor(s) is a 
sexual assault in service, the examiner 
must render an opinion (with rationale) 
as to whether evidence submitted in 
support of the veteran's claim indicates 
that such an assault actually occurred.  

5.  Following completion of all indicated 
development, the RO undertake to 
readjudicate the issue of service 
connection for an innocently acquired 
psychiatric disorder, to include 
depression and PTSD. 

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WIILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


